As filed with the Securities and Exchange Commission on April 24, 2015 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 VOYA RETIREMENT INSURANCE AND ANNUITY COMPANY (Exact name of registrant as specified in its charter) Connecticut (State or other jurisdiction of incorporation or organization) 71-0294708 (I.R.S. Employer Identification No.) One Orange Way, C2N, Windsor, Connecticut 06095-4774, 1-800-262-3862 (Address, including zip code, and telephone number, including are code, of registrant’s principal executive offices) J. Neil McMurdie, Senior Counsel Voya Retirement Insurance and Annuity Company One Orange Way, C2N Windsor, CT 06095-4774 1-860-580-2824 (Name, address, including zip code, and telephone number, including area code, of agent for service) As soon as practical after the effective date of the Registration Statement. We request acceleration of the effective date of this Registration Statement to May 1, 2015. (Approximate date of commencement of proposed sale to the public) If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box: ¨ If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box. þ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box. ¨ If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. ¨ Large accelerated filer ¨ Accelerated Filer ¨ Non-accelerated filer þ (Do not check if a smaller reporting company) Smaller reporting company ¨ CALCULATION OF THE REGISTRATION FEE Title of each class of securities to be registered Amount to be registered(1) Proposed maximum offering price per unit(2) Proposed maximum aggregate offering price Amount of registration fee(1) 0 N/A 0 0 (1) As discussed below, pursuant to Rule 415(a)(6) under the Securities Act of 1933, as amended, this Registration Statement carries over $248,158,330 of securities that were previously registered, with respect to which the registrant paid filing fees of $17,825. The filing fee previously paid with respect to the securities being carried forward to this Registration Statement reduces the amount of fees currently due to $0. (2) The securities are not issued in predetermined amounts or units. Pursuant to Rule 415(a)(6) of the 1933 Act, the securities registered by this Registration Statement include unsold securities previously registered for sale pursuant to the registrant’s registration statement on Form S-3 (File No. 333-166370) and declared effective on April 30, 2012 (the “Prior Registration Statement). The Prior Registration Statement covered securities of the registrant with a maximum aggregate offering price of $248,188,330. Approximately $248,158,330 of such securities registered on the Prior Registration Statement remain unsold. The unsold securities (and associated filing fees paid) are being carried forward to this Registration Statement. Pursuant to Rule 415(a)(6) of the 1933 Act, the offering of unsold securities under the Prior Registration Statement will be deemed terminated as of the effective date of this Registration Statement. PROSPECTUS Voya Select Rate Single Premium Deferred Modified Guaranteed Annuity Contracts Issued By Voya Retirement Insurance and Annuity Company This prospectus sets forth the information you ought to know before investing. You should keep the prospectus for future reference. Additional information has been filed with the Securities and Exchange Commission (“SEC”) and is available upon written or oral request without charge. The SEC maintains a web site (www.sec.gov) that contains material incorporated by reference, and other information about us, which we file electronically. The reference number assigned to this contract is 333-. How to reach us… Customer Service Call: (888) 854-5950 Write: P.O. Box 10450, Des Moines, Iowa, 50306-0450 Visit: www.voya.com The allocation options available under the Contract are Guarantee Periods. A Guarantee Period is equal to one or more Contract Years during which a declared Guarantee Period Interest Rate is guaranteed to be credited to the Single Premium or Accumulation Value, as applicable. See page 13. The following Guarantee Periods are currently available: Initial Guarantee Periods Guarantee Periods for Renewals 5 to 10 years (5, 6, 7 etc.) 1 year You select the Initial Guarantee Period for the Single Premium. We automatically apply the Accumulation Value to the 1-year Guarantee Period at the end of the Initial Guarantee Period, or each succeeding Guarantee Period, as applicable, until you give us alternative instructions. IMPORTANT NOTE: For Contracts issued in Minnesota, the Initial Guarantee Period is limited to 5 years or less if the Owner is age 76 to 80. The SEC has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense . NOT : FDIC/NCUA INSURED; A DEPOSIT OF A BANK; BANK GUARANTEED; OR INSURED BY ANY FEDERAL GOVERNMENT AGENCY. MAY LOSE VALUE . RIGHT TO EXAMINE AND RETURN THIS CONTRACT PERIOD : You may return the contract within 10 days of its receipt (or longer as state law may require or when issued as a replacement contract). If so returned, we will promptly pay you the Accumulation Value, adjusted for any Market Value Adjustment, where permitted. See page 23. PLEASE REFER TO OF THIS PROSPECTUS FOR A DISCUSSION OF THE RISK FACTORS ASSOCIATED WITH THE CONTRACT. EXCHANGES : Your agent should only recommend an exchange (replacement) if it is in your best interest and only after evaluating your personal and financial situation and needs, tolerance for risk and financial ability to pay for the contract. We pay compensation to broker/dealers whose registered representatives sell the contract. See page 24. May 1, 2015 1 Contents Contents 2 Summary – Contract Charges and Risk Factors 5 Surrender Charges 5 Risk Factors 5 Voya Retirement Insurance and Annuity Company 6 Organization and Operation 6 Separate Account 6 Charges 7 Surrender Charge 7 Overnight Charge 9 Premium Tax and Other Taxes 9 The Annuity Contract 9 Owner 9 Joint Owner 9 Annuitant and Contingent Annuitant 9 Beneficiary _ 10 Change of Owner or Beneficiary _ 10 Contract Purchase Requirements 11 Availability of the Contract 12 Crediting of Premium Payments 12 Accumulation Value 12 A nti-Money Laundering _ 12 Administrative Procedures 13 Other Contracts 13 Guarantee Periods and Market Value Adjustment 13 Initial Guarantee Periods and Guarantee Periods for Renewals 13 Initial Guarantee Period Interest Rate and Guarantee Period Interest Rate 13 Market Value Adjustment 14 Surrender and Withdrawals 17 Cash Surrender Value 17 Withdrawals 17 Regular Withdrawals and the Minimum Withdrawal Amount 17 Systematic Withdrawals 18 Market Value Adjustments on Systematic Withdrawals 18 Withdrawals from Individual Retirement Annuities 18 Death Benefit 19 Death Benefit prior to the Annuity Commencement Date 19 Spousal Beneficiary Contract Continuation _ 19 Payment of the Death Benefit to a Spousal or Non-spousal Beneficiary _ 20 Death Benefit after the Annuity Commencement Date 20 Annuity Payments and Annuity Plans 20 Annuity Payments 20 Annuity Plans 21 Payments for a Period Certain _ 21 Payments for Life with a Period Certain _ 21 Life Only Payments 22 Joint and Last Survivor Life Payments 22 Death of the Annuitant who is not an Owner 22 Other Important Information _ 22 Annual Report to Owners 22 Suspension of Payments 22 Misstatement Made by Owner in Connection with Purchase of this Contract 22 Insurable Interest 22 Assignment 23 Contract Changes — Applicable Tax Law _ 23 Right to Examine and Return this Contract Period _ 23 Non-Waiver 24 Special Arrangements 24 Selling the Contract 24 State Regulation _ 26 Legal Proceedings 26 Legal Matters 27 Experts 27 Further Information _ 27 Incorporation of Certain Documents by Reference 27 Inquiries 27 United States Federal Tax Considerations 28 Introduction _ 28 Types of Contracts: Nonqualified and Qualified _ 28 Taxation of Nonqualified Contracts 28 Taxation of Gains Prior to Distribution _ 28 Taxation of Distributions 29 Taxation of Qualified Contracts 31 General 31 Contributions 31 Distributions – General 33 Withholding _ 34 Assignment and Other Transfers 35 Possible Changes in Taxation _ 35 Taxation of Company 35 2 Glossary This glossary defines the special terms used throughout the prospectus. A special term used in only one section of the prospectus is defined there. The page references are to sections of the prospectus where more information can be found about a special term. Accumulation Value – On the Contract Date, the Single Premium less any premium tax, if applicable. At the end of each day thereafter, the Accumulation Value equals the Accumulation Value as of the end of the preceding day plus the interest, if any, pursuant to the Guaranteed Period Interest Rate, which is credited from the end of the previous day to the end of the current day, minus the amount of any Withdrawals or Surrender, adjusted for any applicable Market Value Adjustment, and less any applicable Surrender Charge, at the end of the current day on which the Withdrawal is taken or a Surrender occurs. See page 12. Annuitant – The individual designated by you and upon whose life Annuity Payments will be based. There may be two Annuitants. See page 9. Annuity Commencement Date – The date on which Annuity Payments commence. Annuity Payments – Periodic payments made by us to you or, subject to our consent in the event the payee is not a natural person, to a payee designated by you. Annuity Plan – An option elected by you, or the contractually designated default option if none is elected, that determines the frequency, duration and amount of the Annuity Payments. See page 20. Beneficiary – The individual or entity you select to receive the Death Benefit. See page 10. Business Day –Any day that the New York Stock Exchange (“NYSE”) is open for trading, exclusive of federal holidays, or any day the SEC requires that mutual funds, unit investment trusts or other investment portfolios be valued. Cash Surrender Value – The amount you receive upon Surrender of this Contract, which equals the Accumulation Value, as adjusted for any applicable Market Value Adjustment, minus any applicable Surrender Charges. See page 17. Code – The Internal Revenue Code of 1986, as amended. Company, we, our or us – Voya Retirement Insurance and Annuity Company, a stock company domiciled in Connecticut. See page 6. Company Death Benefit Rate – The effective annual interest rate that we will credit to the Death Benefit from the date of death until the Death Benefit is paid. See page 19. Contingent Annuitant – The individual who is not an Annuitant and will become the Annuitant if all named Annuitants die prior to the Annuity Commencement Date and the Death Benefit is not otherwise payable. See page 9. Contract – This single premium modified guaranteed annuity contract. Contract Anniversary – The same day and month each year as the Contract Date. If the Contract Date is February 29th, in non-leap years, the Contract Anniversary shall be March 1st. Contract Date – The date on which this Contract becomes effective. Contract Year – The period beginning on a Contract Anniversary (or, in the first Contract Year only, beginning on the Contract Date) and ending on the day preceding the next Contract Anniversary. Death Benefit – The amount payable to the Beneficiary upon death of any Owner (or, if the Owner is not a natural person, upon the death of any Annuitant) prior to the Annuity Commencement Date. See page 19. Endorsements – Attachments to this Contract that add, change or supersede its terms or provisions. Guarantee Period – A period equal to one or more Contract Years during which the Guarantee Period Interest Rate we declare is guaranteed to be credited to the Accumulation Value. See page 13. Guarantee Period Interest Rate – The effective annual interest rate that we will credit to the Accumulation Value for a specified Guaranteed Period. The rate for each Guarantee Period will be declared in advance by us, and, except as otherwise provided in the Contract, will apply for the duration of the Guarantee Period.
